Taliaferro, J.
The relator prays that a writ of mandamus be issued by this court compelling the Judge of the Superior District Court to order the clerk of the court and the receiver by said court appointed, to forthwith pay over to relator the revenues, tolls and fruits received by them in virtue of the writ of sequestration issued in said court in the case of The State v. Richard Taylor, and under the orders of the said court.
| On a rule to show cause the respondent sets up various grounds why i the mandamus should not be issued. The second in order, and the ' one we deem having the greatest weight is, “that this court can only I mandamus a district judge for the purpose of maintaining and enforcing ¡its appellate jurisdiction; that the case presented by the petitioner for the mandamus in no way affects the appellate jurisdiction of this-court, or interferes with it.”
; Considering this to be the proper view of this case, it is ordered «that the rule be discharged at relator’s cost. \